Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                PageID.11144         Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


                                                             :   No. 12-md-02311
   IN RE: AUTOMOTIVE PARTS ANTITRUST
                                                             :   Hon. Sean F. Cox
   LITIGATION
                                                             :
   In Re: Heater Control Panels                              :   Case No. 2:12-cv-00403
   In Re: Occupant Safety Systems                            :   Case No. 2:12-cv-00603
   In Re: Switches                                           :   Case No. 2:13-cv-01303
   In Re: Ignition Coils                                     :   Case No. 2:13-cv-01403
   In Re: Steering Angle Sensors                             :   Case No. 2:13-cv-01603
   In Re: Electric Powered Steering Assemblies               :   Case No. 2:13-cv-01903
   In Re: Fuel Injection Systems                             :   Case No. 2:13-cv-02203
   In Re: Valve Timing Control Devices                       :   Case No. 2:13-cv-02503
   In Re: Air Conditioning Systems                           :   Case No. 2:13-cv-02703
   In Re: Automotive Constant Velocity Joint Boot Products   :   Case No. 2:14-cv-02903
   In Re: Automotive Hoses                                   :   Case No. 2:15-cv-03203
   In Re: Shock Absorbers                                    :   Case No. 2:15-cv-03303
   In Re: Body Sealing Products                              :   Case No. 2:16-cv-03403
   In Re: Interior Trim Products                             :   Case No. 2:16-cv-03503
   In Re: Automotive Brake Hoses                             :   Case No. 2:16-cv-03603
   In Re: Exhaust Systems                                    :   Case No. 2:16-cv-03703
   In Re: Ceramic Substrates                                 :   Case No. 2:16-cv-03803
   In Re: Power Window Switches                              :   Case No. 2:16-cv-03903
   In Re: Automotive Steel Tubes                             :   Case No. 2:16-cv-04003
   In Re: Side-Door Latches                                  :   Case No. 2:17-cv-04303
                                                             :
                                                             :
   THIS DOCUMENT RELATES TO:                                 :
   End-Payor Actions                                         :



                            ORDER GRANTING FINAL APPROVAL
                              OF THE ROUND 4 SETTLEMENTS




                                                   1
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                    PageID.11145        Page 2 of 21




         End-Payor Plaintiffs (“EPPs”) have moved the Court for final approval of settlements

  reached with certain defendants described below and previously moved the Court for approval of

  the Plan of Allocation of the settlements described below. Pursuant to notice given to the

  Settlement Classes in accordance with the Court’s orders, a hearing by video conference was held

  on EPPs’ motions on September 17, 2020, and at the conclusion of the hearing, based on the

  showing made by EPPs and the entire record of these proceedings, and in light of the fact that no

  objections were made to the settlements and there are no pending objections to the Plan of

  Allocation of the settlements, the Court granted EPPs’ motion.1 For the reasons stated by the Court

  at the telephonic hearing and as provided in this Order, the Court finds the settlements provide an

  excellent result for each of the Settlement Classes in light of, among other factors, the substantial

  risks of continued litigation and that each of the settlements is fair, reasonable, and adequate to the

  respective Settlement Classes. Although described collectively in this Order for purposes of

  administrative convenience, each settlement is independent of the others and this Order applies

  separately to each of the settlements. This Order will accordingly be separately entered as an order

  in each specific case docket to which it applies.

  I.     BACKGROUND

         These actions arise from alleged conspiracies amongst the automotive industry’s largest

  manufacturers, marketers, and sellers of numerous of automotive parts to fix the prices, rig bids,

  and allocate the markets and customers in the United States for their products. EPPs assert claims

  for relief under the Sherman Antitrust Act, 15 U.S.C. § 1, and various state antitrust, unjust

  enrichment, and consumer protection laws.


  1
   Defined terms not otherwise defined herein shall have the meanings ascribed to those terms as
  noted in End-Payor Plaintiffs’ Motion for Orders Granting Final Approval of the Round 4
  Settlements and the papers associated with that motion.


                                                      2
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                PageID.11146       Page 3 of 21




         The Court preliminarily approved each of the settlements (referred to herein as the

  “Round 4 Settlements”) in separate orders of the Court. The Round 4 Settlements were reached

  with seventeen defendants and their affiliates (collectively, the “Settling Defendants”) named in

  twenty-one cases involving different automotive parts (the “Settled Parts”). The Settling

  Defendants are: (1) Brose SchlieBsysteme GmbH & Co. Kommanditgesellschaft and Brose North

  America (collectively, “Brose”); (2) Corning International Kabushiki Kaisha and Corning

  Incorporated (collectively, “Corning”); (3) Delphi Technologies PLC, and Delphi Powertrain

  Systems, LLC (together, “Delphi”); (4) Green Tokai Co., Ltd. (“Green Tokai”); (5) Keihin

  Corporation and Keihin North America, Inc. (collectively, “Keihin”); (6) KYB Corporation (f/k/a

  Kayaba Industry Co., Ltd.) and KYB Americas Corporation (collectively, “KYB”); (7) Maruyasu

  Industries, Co., Ltd. and Curtis-Maruyasu America, Inc. (collectively, “Maruyasu”); (8) Meritor,

  Inc. f/k/a ArvinMeritor, Inc. (“Meritor”); (9) Mikuni Corporation (“Mikuni”); (10) Mitsubishi

  Heavy Industries, Ltd. and Mitsubishi Heavy Industries Climate Control, Inc. (collectively,

  “Mitsubishi Heavy”); (11) Panasonic Corporation (“Panasonic”); (12) Sanoh Industrial Co., Ltd.

  and Sanoh America, Inc. (collectively, “Sanoh”); (13) Showa Corporation and American Showa,

  Inc. (collectively, “Showa”); (14) Reorganized TK Holdings Trust (“TKH”); (15) Tokai Rika, Co.

  Ltd. and TRAM, Inc. d/b/a Tokai Rika U.S.A. Inc. (collectively, “Tokai Rika”); (16) Toyo Denso

  Co., Ltd. and Weastec, Inc. (collectively, “Toyo Denso”); and (17) Toyoda Gosei Co., Ltd.,

  Toyoda Gosei North America Corp., TG Missouri Corp., TG Kentucky, LLC, TG Missouri Corp.,

  and TG Fluid Systems USA Corp. (collectively, “Toyoda Gosei”).

         These settlements collectively make available approximately $183,958,000 million in cash

  for the benefit of the Settlement Classes (excluding the settlement with TKH Holding).2 Those


  2
    Pursuant to a settlement with the Reorganized TK Holdings Trust (“TKH”) in its bankruptcy
  proceeding, Co-Lead Counsel have secured a $53,200,000 authorized claim against TKH, but they

                                                 3
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                  PageID.11147       Page 4 of 21




  classes are comprised of persons and entities who, at any time during the last ten or more years,

  depending on the terms of the respective Settlement Agreements, purchased or leased a new

  vehicle3 in the United States not for resale that included at least one of the Settled Parts, or

  indirectly purchased one or more of the Settled Parts as a replacement part, which were

  manufactured or sold by a Defendant, any current or former parent, subsidiary, or affiliate of a

  Defendant or any named co-conspirator of a Defendant. Further, the Round 4 Settling Defendants

  must provide significant cooperation to the EPPs in the continued prosecution of EPPs’ claims

  against the non-settling defendants. The settlements also provide that, with certain exceptions, the

  Round 4 Settling Defendants will not engage for a period of two years in certain specified conduct

  that would violate the antitrust laws involving the automotive parts that are at issue in these

  lawsuits.

           A.       Settlement Amounts

           The following chart summarizes the Round 4 Settlements, and identifies the respective

  Round 4 Settling Defendants, Settled Parts cases, and settlement amounts.

                         Auto Parts Round 4 Settlements and Settlement Funds

      Round 4 Settling Defendant           Automotive Parts Case                Settlement Fund

      Brose                        Side-Door Latches                                 $2,280,000.00
      Corning                      Ceramic Substrates                               $26,600,000.00
      Delphi                       Ignition Coils                                         $760,000
      Green Tokai                  Body Sealing Products                               $950,000.00
      Keihin                       Fuel Injection Systems                              $836,000.00

  expect to receive only a small fraction of this amount for distribution to the classes. Because the
  ultimate settlement amount in connection with the TKH settlement remains undetermined at this
  time, this figure was not included in Co-Lead Counsel’s calculation of the Round 4 settlement
  proceeds. TKH is also the only Settling Defendant which is not required to provide cooperation
  under its settlement agreement.
  3
    In general, the vehicles in question include four-wheeled passenger automobiles, cars, light
  trucks, pickup trucks, crossovers, vans, mini-vans, and sport utility vehicles (collectively,
  “Vehicles”).

                                                   4
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20               PageID.11148       Page 5 of 21




                       Auto Parts Round 4 Settlements and Settlement Funds

   Round 4 Settling Defendant           Automotive Parts Case                Settlement Fund

   KYB                          Shock Absorbers                                  $28,880,000.00
   Maruyasu                     Fuel Injection Systems                              $108,699.85
                                Automotive Steel Tubes                            $5,211,300.15
   Meritor                      Exhaust Systems                                     $760,000.00
   Mikuni                       Fuel Injection Systems                            $2,675,200.00
                                Valve Timing Control Devices                        $668,800.00
   Mitsubishi Heavy             Air Conditioning Systems                          $6,840,000.00
   Panasonic                    Air Conditioning Systems                            $760,000.00
   Sanoh                        Automotive Steel Tubes                            $8,360,000.00
   Showa                        Electric Powered Steering Assemblies              $4,133,735.39
                                Shock Absorbers                                   $9,926,264.61
   Tokai Rika                   Heater Control Panels                             $1,366,578.08
                                Switches                                          $3,410,260.64
                                Steering Angle Sensors                              $677,714.01
                                Occupant Safety Systems                          $28,745,447.27
   Toyo Denso                   Ignition Coils                                      $760,000.00
                                Power Window Switches                             $4,408,000.00
   Toyoda Gosei                 Occupant Safety Systems                           $5,797,725.14
                                Automotive Constant Velocity Joint                  $716,505.10
                                Boot Products
                                Automotive Hoses                                  $5,428,166.52
                                Body Sealing Products                            $27,148,653.36
                                Interior Trim Products                            $5,089,493.68
                                Automotive Brake Hoses                              $659,456.20
                                Total (Excluding TKH)                           $183,958,000.00

         As part of the settlement negotiations, EPPs’ co-lead counsel considered several factors,

  including the evidence regarding Settling Defendants’ alleged conduct and the estimated dollar

  amount of commerce affected by that conduct, including the volume of commerce data used in

  calculating the amount of criminal fines imposed on certain of the defendants; information from

  parties and non-parties, and their consulting experts concerning impact, the overcharges, and

  passthrough rates; their knowledge about potential recoveries that might be available in this

  litigation obtained through many years of experience in litigating and settling antitrust class




                                                 5
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                   PageID.11149       Page 6 of 21




  actions; and academic studies on these subjects, and they also considered the value of the other

  settlement terms, including the value of discovery cooperation offered by the Settling Defendants.

         B.      Cooperation and Other Terms

         Under the terms of the settlements, the Settling Defendants must provide cooperation to

  the EPPs. Specifically, they must (1) produce documents and data relevant to the ongoing claims

  of EPPs against the non-settling defendants, to the extent they have not already done so; (2) provide

  attorney proffers; (3) make witnesses available for interviews, depositions, and trial; (4) provide

  assistance in understanding certain data and other information produced to EPPs; and (5) facilitate

  the use of the data and information at trial. Further, with certain exceptions, the Round 4 Settling

  Defendants have agreed not to engage in certain specified conduct for a period of two years that

  would violate the antitrust laws involving the Settled Parts.

         In exchange for the settlement payments and cooperation, EPPs and members of the

  respective Settlement Classes will release the “Released Claims” against the Round 4 Settling

  Defendants. The Settlement Agreements will not affect other current or future defendants’ joint

  and several liability for the Round 4 Settling Defendants’ alleged wrongdoing. The Round 4

  Settling Defendants’ sales remain in their respective cases. Non-settling defendants, with the

  exception of those that are ultimately determined to be entitled to the reduced liability provisions

  of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (“ACPERA”), Pub. L.

  No. 108–237, 118 Stat. 237, 661, 665 (2004), as amended, remain jointly and severally liable for

  treble damages applicable to the sales of all of the co-conspirators, less only the amounts paid in

  settlement. Consequently, the Settlement Agreements will not limit the Settlement Classes’ right

  to recover the full amount of the damages available under the law from any non-settling defendants

  remaining in particular cases against whom EPPs continue to prosecute their claims.



                                                   6
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                 PageID.11150       Page 7 of 21




         C.      Notice Plan

         In these cases, the Round 4 Settlements provide substantial cash benefits to consumers and

  other class members, who purchased or leased new Vehicles, not for resale, containing the

  automotive parts subject to the settlements, or who indirectly purchased one or more of those

  automotive parts as a replacement part. The Round 4 Settlements identify those jurisdictions that

  allow EPPs, who are indirect purchasers, to seek money damages or restitution, namely, Arizona,

  Arkansas, California, District of Columbia, Florida, Hawaii, Iowa, Kansas, Maine, Massachusetts,

  Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New

  Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South

  Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin (the “EPP States”). EPPs,

  through EPPs’ class action notice provider, Kinsella Media, LLC (“Kinsella”), implemented a

  class notice program utilizing paid and earned media. See, e.g., Declaration of Shannon R.

  Wheatman, Ph.D., on Implementation of the July 2019 Notice Program (“Wheatman Decl.”), 2:16-

  cv-03703-MOB-MKM, ECF No. 171-3. Notice was published in People, Sports Illustrated, Time,

  and online media efforts through banner advertisements on outlets like Facebook/Instagram. Id.

  ¶¶ 14 & 15. The July 2019 Notice Program was effective, reaching an estimated 70.1% of new

  Vehicle owners or lessees, with an average frequency of 2.3 times. Id. ¶ 18. The earned media

  component of this notice program included a multimedia news release that distributed six unique

  stories. Id. ¶ 26. Kinsella also registered sponsored keywords and phrases (e.g., “Auto Parts

  Settlement”) with all major search engines, including Google AdWords, Bing Microsoft

  Advertising, and their search partners. Id. ¶ 27. Members of the Settlement Classes are able to

  contact a toll-free helpline or register online at the settlement website, www.AutoPartsClass.com.

  Id. ¶ 28. The website provides answers to frequently asked questions, deadlines, a list of the



                                                  7
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                    PageID.11151        Page 8 of 21




  Settling Defendants, court filings, and the long form notice. The website has been operational since

  October 12, 2015, and is accessible 24 hours a day, seven days a week.

         In addition, the Supplemental Notice Program, which began in early January 2020, further

  increased the audience of the class notice and extended the claims deadline, allowing more

  individuals and entities to be exposed to notice and file claims. As part of the Supplemental Notice

  Program, Kinsella and Epiq, the Court-appointed claims administrator, published advertisements

  targeted to those located in non-damages states and who previously visited the settlement website;

  emailed those (or mailed a postcard to those) who began a claim form but did not finish it; mailed

  postcards to fleet purchasers; emailed or mailed postcards to those who previously registered or

  filed a claim on the settlement website (www.autopartsclass.com); and emailed, called, or mailed

  all third-party filers and fleet purchasers who filed a claim and, to the extent practicable, all those

  who inquired with Epiq about whether the place of purchase, residence, and/or principal place of

  business were relevant criteria in determining eligibility. Declaration of Shannon R. Wheatman,

  Ph.D. on Supplemental Notice Program, ¶¶ 9-19, dated December 9, 2019. That effort concluded

  successfully. See, e.g., Declaration of Shannon R. Wheatman, Ph.D. on Implementation of the

  Supplemental Notice Program, ¶¶ 9-18; see also Declaration of Brian A Pinkerton Regarding

  Dissemination of Supplemental Notice and Settlement Administration, ¶¶ 36-41. In addition, the

  Claims deadline was extended once again until June 18, 2020, and notice of that extension was

  provided. Auto Parts, No. 2:12-md-02311-MOB-MKM, ECF No. 2044.

  II.    STANDARD OF REVIEW

         Federal Rule of Civil Procedure (“Rule”) 23(e) governs class action settlements, and under

  the rule, “The claims, issues, or defenses of a certified class may be settled, voluntarily dismissed,

  or compromised only with the court’s approval.” Fed. R. Civ. P. 23(e). Moreover, when a proposed



                                                    8
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                      PageID.11152        Page 9 of 21




  settlement binds class members, the court may approve it “on a finding that it is fair, reasonable,

  and adequate.” Fed. R. Civ. P. 23 (e)(2); Sheick v. Auto. Component Carrier LLC, No. 2:09-cv-

  14429, 2010 WL 4136958, at *14 (E.D. Mich. Oct. 18, 2010); see also In re Packaged Ice Antitrust

  Litig., No. 08-MD-1952, 2011 WL 717519, at *8 (E. D. Mich. Feb. 22, 2011). Approval involves

  a three-step process: “(1) the court must preliminarily approve the proposed settlement, (2)

  members of the class must be given notice of the proposed settlement, and (3) after holding a

  hearing, the court must give its final approval of the settlement.” In Re Telectronics Pacing Sys.

  Inc., 137 F. Supp. 2d 985, 1026 (S.D. Ohio 2001) (citing Williams v. Vukovich, 720 F.2d 909, 921

  (6th Cir. 1983)); In re Packaged Ice Antitrust Litig., No. 2:08-md-01952, 2010 WL 3070161, at

  *4 (E.D. Mich. Aug. 2, 2010). In the third step, the court assesses whether the proposed settlement

  is “fair, adequate, and reasonable to those it affects and whether it is in the public interest.” Lessard

  v. City of Allen Park, 372 F. Supp. 2d 1007, 1009 (E.D. Mich. 2005) (citing Vukovich, 720 F.2d at

  921-23).

          This determination requires consideration of “whether the interests of the class as a whole

  are better served if the litigation is resolved by the settlement rather than pursued.” In re Cardizem

  CD Antitrust Litig., 218 F.R.D. 508, 522 (E.D. Mich. 2003) (citation omitted); Sheick, 2010 WL

  4136958, at *14-15.

          In exercising its discretion, the Court gives deference to the view of experienced counsel

  as to the merits of an arm’s-length settlement. Dick v. Spring Commc’ns, 297 F.R.D. 283, 297

  (W.D. Ky. 2014). Because a settlement represents an exercise of judgment by the negotiating

  parties, a judge reviewing a settlement will not “substitute his or her judgment for that of the

  litigants and their counsel,” IUE-CWA v. General Motors Corp., 238 F.R.D. 583, 593 (E.D. Mich.

  2006) (citation omitted), or “decide the merits of the case or resolve unsettled legal questions.”



                                                     9
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                    PageID.11153       Page 10 of 21




   Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.14 (1981). Because the purpose of settlement is to

   avoid the determination of contested issues, the approval process is not simply an abbreviated trial

   on the merits. Van Horn v. Trickey, 840 F.2d 604, 607 (8th Cir. 1988). Because of the uncertainties

   and risks inherent in any litigation, courts take a common sense approach and approve class action

   settlements if they fall within a “range of reasonableness.” Sheick, 2010 WL 4136958, at *15

   (citation omitted). A court considering whether to approve a settlement should be mindful that a

   settlement “represents a compromise in which the highest hopes for recovery are yielded in

   exchange for certainty and resolution.” Int’l Union, United Auto., Aerospace & Agric. Implement

   Workers of Am. v. Ford Motor Co., No. 2:05-cv-74730, 2006 WL 1984363, at *23 (E.D. Mich.

   July 13, 2006) (citation omitted).

   III.   ANALYSIS

          At the outset, the Court observes that courts within the Sixth Circuit “have recognized that

   the law favors the settlement of class action lawsuits.” Griffin v. Flagstar Bancorp, Inc., No.

   2:10cv-10610, 2013 WL 6511860, at *2 (E.D. Mich. Dec. 12, 2013); see also In re Packaged Ice,

   2011 WL 717519, at *7; UAW v. General Motors Corp., 497 F.3d 615, 632 (6th Cir. 2007) (federal

   policy favors settlement of class actions). “Given that class settlements are favored, the role of the

   district court is limited to the extent necessary to reach a reasoned judgment that the agreement is

   not the product of fraud or overreaching by, or collusion between, the negotiating parties, and that

   the settlement, taken as a whole, is fair, reasonable and adequate to all concerned.” IUE–CWA,

   238 F.R.D. at 594 (internal quotation marks and citations omitted).

          A.      Factors Governing Final Approval

          The Round 4 Settlements meet the criteria required for final approval under Rule 23. They

   provide meaningful benefits and were reached as a result of arm’s-length negotiations conducted



                                                    10
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                     PageID.11154        Page 11 of 21




   in good faith by experienced counsel for EPPs and Settling Defendants, who were knowledgeable

   about EPPs’ claims and the defenses that might be asserted to those claims. The settlements reflect

   a reasonable compromise in light of the liability, damages, and uncertainties of continued litigation

   facing both EPPs and Settling Defendants.

          Here, the Court has considered a number of factors in reaching its conclusion that the

   settlements should be granted final approval, including those factors required by Rule 23(e)(2): (1)

   that the class representatives and class counsel have adequately represented the class; (2) that the

   proposal was negotiated at arm’s-length; (3) that the relief provided for the class is adequate, taking

   into account (i) the costs, risks, and delay of trial and appeal, (ii) the effectiveness of any proposed

   method of distributing relief to the class, including the method of processing class-member claims,

   (iii) the terms of any proposed award of attorney’s fees, including timing of payment, and (iv) any

   agreement required to be identified under Rule 23(e)(3); and (4) that the proposal treats class

   members equitably relative to each other. The Court finds all of these factors satisfied and

   specifically notes that no agreements were made in connection with this proposal that affect the

   fairness of the settlement.4 Gutierrez-Bejar v. SOS Int'l, LLC, 2019 WL 5683901, at *7 (C.D. Cal.

   Nov. 1, 2019) (noting that the amendment of Rule 23 was designed to “focus the court and the

   lawyers on the core concerns of the fairness inquiry” (citing the Advisory Committee Comments

   to 2018 Amendments to Rule 23)); see also Manual Complex Lit. § 21.631 (4th ed.) (“The spirit

   of Rule 23(e)(2) is to compel identification of any agreement or understanding that might have

   affected the interests of class members by altering what they may be receiving or foregoing.”).




   4
     The Court notes that objections to the Plan of Allocation were withdrawn pursuant to agreements
   reached with Settlement Class Counsel to modify the Plan of Allocation to include the states of
   the place of purchase as an additional criterion for purchases to qualify for the submission of claims
   to share in the proceeds of the settlements.

                                                     11
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                  PageID.11155       Page 12 of 21




          The Court has also considered the following other factors: the likelihood of success on the

   merits weighed against the amount and form of the relief offered in the settlement; the complexity,

   expense, and likely duration of further litigation; the opinions of class counsel and class

   representatives; the amount of discovery engaged in by the parties; the reaction of absent class

   members the risk of fraud or collusion; and the public interest. In re Packaged Ice, 2011 WL

   717519, at *8. No one factor is determinative; each is discussed below, under Likelihood of Success

   on the Merits.

                    1.   Likelihood of Success on the Merits

          Courts assess class action settlements “with regard to a ‘range of reasonableness,’ which

   ‘recognizes the uncertainties of law and fact in any particular case and the concomitant risks and

   costs inherent in taking any litigation to completion.’” Sheick, 2010 WL 4136958, at *15 (quoting

   IUE-CWA, 238 F.R.D. at 594); Int’l Union, 2006 WL 1984363, at *21. When the interests of the

   class as a whole are better served by settlement, the standard is met. Sheick, 2010 WL 4136958, at

   *16 (citing IUE-CWA, 238 F.R.D. at 595).

          Even though certain of the Settling Defendants pled guilty in criminal proceedings brought

   by the United States Department of Justice (“DOJ”) to the very conduct alleged by EPPs in their

   complaints and EPPs believe that they will prevail in the respective actions, the Court recognizes

   that EPPs’ success is not assured. EPPs must prove several critical issues unique to Defendants’

   actions that the DOJ did not, including, but not limited to, (1) the amount of any overcharges

   resulting from the alleged conspiracies, (2) the nature and impact of the economic and business

   relationships between parties occupying different places in the chain of distribution and the

   relationship of defendants’ sales to original equipment manufacturers (“OEMs”), OEMs’ sales to

   automobile dealers, and dealers’ automobile sales to end-users, (3) the pass-through of



                                                   12
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                  PageID.11156       Page 13 of 21




   overcharges, and (4) class-wide impact and the standing to sue of indirect purchasers. The

   resolution of these issues will turn in large measure on a battle of experts—at great cost and at

   great risk to the class members’ chances of success. EPPs must show they suffered damages as a

   result of the defendants’ conduct, and given the nature of the automobile industry, the damages

   methodologies advanced by the parties are expected to vary greatly. In addition, EPPs’ cases are

   also significantly broader than the government’s cases, including claims against some defendants

   that did not plead guilty and involving time periods broader than the ones set forth in indictments

   or guilty pleas that resulted from the government’s investigation. Moreover, absent the Round 4

   Settlements, the Round 4 Settling Defendants would oppose EPPs’ motions for class certification,

   move for summary judgment on numerous issues, and raise defenses to EPPs’ claims at trial,

   should the actions proceed to those states of the case. Indeed, one Settling Defendant, before

   settling, had moved for summary judgment on pass-through before any formal discovery had even

   occurred. In sum, EPPs face significant challenges to proving class-wide impact and the amount

   of damages they sustained. The Round 4 Settling Defendants have vigorously and ably defended

   these cases and will continue to do so in the event the Court were to reject the settlements. These

   settlements avoid the many risks of further litigation and ensure recovery for members of the

   Settlement Classes. Of importance in the Court’s assessment of the benefits to the respective

   Settlement Classes of the Round 4 Settlements is the provision in the settlements requiring

   discovery cooperation of the Round 4 Settling Defendants. The cooperation agreed to includes, for

   example, identification of all current and former employees, directors, and officers interviewed by

   government entities investigating antitrust activity in the automobile industry, document

   production, including English translations, regarding the investigations, not only by the DOJ, but

   by government entities in other countries, production of information and documents concerning



                                                   13
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                     PageID.11157        Page 14 of 21




   pricing, employee training on bidding and pricing, production of transactional data regarding sales

   to OEMs, bids, attorney proffers, witness interviews, depositions, and trial testimony. See, e.g.,

   Settlement Agreement with Meritor at ¶ 28, Exhaust Systems, 2:16-cv-03703, ECF. No. 112-1.

   These benefits to the Settlement Classes “strongly militates toward approval” of the settlements.

   See In re Linerboard Antitrust Litig., 292 F. Supp. 2d 631, 643 (E.D. Pa. 2003). Those cooperation

   provisions have strengthened and continue to strengthen EPPs’ ability to prosecute their claims

   against the one remaining defendant in the Exhaust Systems case and assisted EPPs in arriving at

   the settlements now before the Court. Id. Finally, with certain exceptions, the Round 4 Settling

   Defendants have agreed not to engage for a period of two years in certain specified conduct that

   would violate the antitrust laws involving the automotive parts at issue. Therefore, the Court finds

   that after weighing the benefits of the settlements against the risks of continued litigation, the scale

   tilts heavily toward final approval.

                   2.      Complexity, Expense, and Likely Duration of Continued litigation

           A settlement “should represent ‘a compromise which has been reached after the risks,

   expense and delay of further litigation have been assessed.’” In re Cardizem, 218 F.R.D. at 523

   (citation omitted). “[T]he prospect of a trial necessarily involves the risk that Plaintiffs would

   obtain little or no recovery.” Id.

           The Court agrees with Settlement Class Counsel’s assessment that antitrust class actions

   of the size and the magnitude of this very complicated litigation make this among the most difficult

   and complex actions to prosecute. EPP Counsel represent nearly sixty class representatives,

   pursuing claims under federal law and the laws of thirty states and the District of Columbia on

   behalf of classes of consumers and businesses that purchased or leased new Vehicles containing

   certain automotive parts and replacement parts manufactured by the defendants. Given the well-



                                                     14
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                    PageID.11158       Page 15 of 21




   known difficulty and protracted nature of antitrust cases in general, the Court finds that any final

   adjudicated recovery for the EPPs would almost certainly be many years away. Further, continued

   litigation would be expensive, time consuming, complex, and likely involve conflicting testimony

   from multiple expert witnesses. The Court is cognizant that complex antitrust litigation of this

   scope and magnitude has many inherent risks that the settlements eliminate. Here, EPPs have

   negotiated substantial recoveries that eliminate all risks of continued litigation while ensuring

   substantial payments for the benefit of the Settlement Classes. An analysis of this factor, therefore,

   overwhelmingly supports final approval of the settlements.

                   3.       Judgment of Experienced Counsel

           In deciding whether a proposed settlement warrants approval, the courts consider “the

   judgment of counsel and the presence of good faith bargaining between the contending parties.”

   In re Delphi Corp. Sec., Deriv. & “ERISA” Litig., 248 F.R.D. 483, 498 (E.D. Mich. 2008).

   Counsels’ judgment “that settlement is in the best interest of the class ‘is entitled to significant

   weight, and supports the fairness of the class settlement.’” Packaged Ice, 2011 WL 717519, at *11

   (quoting Sheick, 2010 WL 4136958, at *18).

           Courts presume that settlement negotiations were conducted in good faith and that the

   resulting agreement was reached without collusion unless there is contrary evidence. In re

   Packaged Ice, 2011 WL 717519, at *12; Sheick, 2010 WL 4136958, at *19-20. Here, the parties

   have been engaged in adversarial and protracted litigation and discovery. The negotiations leading

   to the settlements were conducted entirely at arm’s-length and the agreements were reached only

   after many months of hard bargaining, often with the assistance of highly experienced mediators.

   The settlements were negotiated in good faith with counsel on each side zealously representing the

   interests of their clients.



                                                    15
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                  PageID.11159       Page 16 of 21




          In this litigation, the settlements were reached by experienced counsel, with decades of

   experience, after arm’s-length negotiations, conducted, in many instances, with the assistance and

   under the supervision of very experienced mediators. Settlement Class Counsel have stated that

   they believe that the settlements each provide an excellent result for the respective Settlement

   Classes given the circumstances of each Settling Defendant’s conduct and potential liability.

   Settlement Class Counsel thoroughly investigated the legal and factual issues regarding EPPs’

   claims and discovery has been extensive. See, e.g., Joint Decl. of Hollis Salzman, Adam J. Zapala,

   and Marc M. Seltzer, In re Exhaust Systems, Case No. 2:16-cv-03703 (E.D. Mich.), ECF No. 171-

   1 ¶¶ 7, 14-15. The information revealed in the discovery process is useful to all the subsequently

   filed cases, and the records demonstrate that the parties have thoroughly explored the strength and

   weaknesses of the claims asserted by EPPs and the expected defenses to those claims. See Sheick,

   2010 WL 4136958, at *19. The Court finds that the judgment of experienced counsel strongly

   supports final approval of the Round 4 Settlements.

                  4.     Discovery

          Although the amount of discovery completed is a factor to be considered in the settlement

   approval process, there is no baseline required to satisfy this factor. Packaged Ice, 2010 WL

   3070161, at *5-6; see also In re Corrugated Container Antitrust Litig., 643 F.2d 195, 211 (5th Cir.

   1981) (“[F]ormal discovery [is not] a necessary ticket to the bargaining table.”). The “question is

   whether the parties had adequate information about their claims.” Griffin, 2013 WL 6511860, at

   *4 (quoting In re Global Crossing Sec. & ERISA Litig., 225 F.R.D. 436, 458 (S.D.N.Y. 2004)).

          The progress in discovery varies by each case. In some cases, such as In Re: Occupant

   Safety Systems, discovery is complete. In all cases, however, EPPs’ counsel have had access to

   voluminous documents produced to the DOJ and also have considered the guilty pleas of certain



                                                   16
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                      PageID.11160        Page 17 of 21




   defendants, which in many instances set forth the volume of commerce data used in calculating

   the amount of criminal fines imposed, and proffers of information by cooperating defendants. The

   Court is satisfied that they had sufficient information to reach these settlements.

                    5.     Reaction of Absent Class Members

            The deadline for class members to object to the settlements and exclude themselves from

   the proposed Settlement Classes was November 19, 2019. As of that date, there were no objections

   to the settlements and no requests for exclusion from the Settlement Classes.5 The reaction of the

   members of the Settlement Classes to the settlements strongly favors approval of the settlements.

                    6.     Public Interest

            “[T]here is a strong public interest in encouraging settlement of complex litigation and

   class action suits because they are ‘notoriously difficult and unpredictable’ and settlement

   conserves judicial resources.” In re Cardizem, 218 F.R.D. at 530 (quotation omitted). In light of

   the conduct at issue and guilty pleas related to the claims here, there is no countervailing public

   interest that provides a reason to disapprove the settlements. Griffin, 2013 WL 6511860, at *5.

   This factor also supports final approval. In addition to addressing the merits of the proposed

   settlements, the Court must determine that the requirements for class certification under Rule 23(a)

   and (b) are met. In its preliminary approval orders, the Court found that Rule 23’s requirements

   were met and provisionally certified, for purposes of settlement only, Settlement Classes relating

   to the parties and parts covered by the settlements. It is well established that a class may be certified

   for purposes of settlement. See, e.g., Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997); Int’l

   Union, 2006 WL 1984363, at *3, *18; In re Cardizem, 218 F.R.D. at 516-19. The settlements meet




   5
       The only objections filed addressed the Plan of Allocation and were ultimately withdrawn.

                                                      17
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                    PageID.11161       Page 18 of 21




   the requirements of Rule 23(a) as well as the requirements of Rule 23(b)(3) for settlement

   purposes.

          B.      The Settlement Classes Satisfy Federal Rule of Civil Procedure 23(a)

          To certify a class, Rule 23(a) and one subsection of Rule 23(b) must be satisfied. In re

   Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850-51 (6th Cir. 2013).

   Certification is appropriate under Rule 23(a) if: “(1) the class is so numerous that joinder of all

   members is impracticable; (2) there are questions of law and fact common to the class; (3) the

   claims or defenses of the representative parties are typical of the claims or defenses of the class;

   and (4) the representative parties will fairly and adequately protect the interest of the class.” Fed.

   R. Civ. P. 23(a).

          The Court finds that each factor is met for the reasons summarized below.

                  1.      Numerosity

          Class certification under Rule 23(a)(1) is appropriate where a class contains so many

   members that joinder of all would be “impracticable.” Here, the Settlement Classes include

   millions of end-payor consumers and businesses, geographically dispersed throughout the United

   States. The number and the geographical distribution throughout the United States makes joinder

   impracticable. Therefore, this factor is satisfied.

                  2.      Commonality

          Next, a class action must implicate “questions of law or fact common to the class.” Fed. R.

   Civ. P. 23(a)(2). “A certifiable class claim must arise out of the same legal or remedial theory,”

   Patterson v. General Motors Corp., 631 F.2d 476, 481 (7th Cir. 1980) (citation omitted), which

   can be satisfied if the class members’ claims share “[a] common nucleus of operative fact,” that




                                                     18
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                     PageID.11162        Page 19 of 21




   is, some “common question. . . at the heart of th[e] case[.]” Rosario v. Livaditis, 963 F.2d 1013,

   1018 (7th Cir.1992) (citation omitted).

          Antitrust price-fixing conspiracy cases, by their nature, deal with common legal and factual

   questions about the existence, scope, and effect of the alleged conspiracy. These cases are no

   different. For example, an issue common to each of the Settlement Classes is whether Settling

   Defendants engaged in a combination and conspiracy among themselves to fix, raise, maintain, or

   stabilize the prices of the automotive parts at issue in each of the cases. The Court finds that the

   commonality requirement is met here.

                  3.      Typicality

          To satisfy the third prerequisite to class certification, “claims . . . of the representative

   parties [must be] typical of the claims . . . of the class.” Fed. R. Civ. P. 23(a)(3). A proposed class

   representative can satisfy this prerequisite if his or her claim arises “from the same event or practice

   or course of conduct that gives rise to the claims of other class members.” Beattie v. Century Tel,

   Inc., 511 F.3d 554, 561 (6th Cir. 2007). Here, typicality is satisfied because EPPs’ injuries arise

   from the same wrong that allegedly injured each of the Settlement Classes as a whole. Each

   member of a Settlement Class was a victim of the same conspiracy alleged in the applicable class

   complaint.

                  4.      Adequacy of Representation

          To satisfy the fourth prerequisite for class-action status, the Court must find that “the

   representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

   23(a)(4). This two-pronged inquiry requires the Court to assess “the adequacy of the named

   plaintiffs’ representation of the class and requires that there be no conflict between the interests of

   the representative and those of the class in general; [and] the other relates to the adequacy of class



                                                     19
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                  PageID.11163        Page 20 of 21




   counsel’s representation.” In re Ready-Mixed Concrete Antitrust Litig., 261 F.R.D. at 154, 168 (S.

   D. Ind. 2009) (citation omitted).

          The class representatives share the same interests as other class members and will fairly

   and adequately protect the interests of the classes. In addition, class counsel are qualified,

   experienced and able to conduct the litigation. They have vigorously prosecuted these cases and

   have fairly and adequately represented each of the Settlement Classes. Accordingly, the Court

   finds that the named plaintiffs are adequate class representatives and that their counsel, Cotchett

   Pitre & McCarthy, LLP, Robins Kaplan LLP, and Susman Godfrey L.L.P., should be appointed to

   represent the Settlement Classes pursuant to Rule 23(g).

          C.      The Settlement Classes Satisfy Rule 23(b)(3)

          Because EPPs meet the requirements of Rule 23(a), the Court turns to the additional

   requirement of Rule 23(b)(3)—that class plaintiffs demonstrate that common questions

   predominate over questions affecting only individual members and that class resolution is superior

   to other methods for the fair and efficient adjudication of the controversy. Amchem, 521 U.S. at

   615. Horizontal price-fixing cases are well-suited for class certification because proof of a

   conspiracy presents a common, predominating question, In re Scrap Metal Antitrust Litig., 527

   F.3d 517, 535 (6th Cir. 2008), that forms the basis from which all proposed Settlement Class

   members’ alleged injuries arise. The antitrust claims alleged herein involve the existence of shared

   issues related to liability, the scope of the conspiracy, and impact. Common issues predominate

   over any individual questions. Notably, the alleged anticompetitive conduct at issue in these cases

   is not dependent on the separate conduct of the individual Settlement Class members. Finally, a

   class action is the superior method to adjudicate these claims. The interest of Settlement Class

   members in individually controlling the prosecution of separate claims is outweighed by the



                                                   20
Case 2:12-cv-00403-SFC-RSW ECF No. 319 filed 09/23/20                   PageID.11164        Page 21 of 21




   efficiency of the class mechanism. Therefore, for purposes of these Settlements, the Court finds

   that the prerequisites for a class action pursuant to Rule 23 have been met as to each of the

   Settlement Classes.6

   IV.    CONCLUSION

          For the reasons stated above, the Court hereby CERTIFIES the Settlement Classes for

   EPPs. The Court’s certification of the Settlement Classes as provided herein is without prejudice

   to, or waiver of, the rights of any Defendant to contest certification of any other class proposed in

   the In re Automotive Parts Antitrust Litigation, Master File No. 12-md-02311. The Court’s

   findings in this Order shall have no effect on the Court’s ruling on any motion to certify any class

   in the In re Automotive Parts Antitrust Litigation, Master File No. 12- md-02311. No party may

   cite or refer to the Court’s approval of any Settlement Class as persuasive or binding authority in

   support of any motion to certify any class.

          IT IS HEREBY FURTHER ORDERED that the terms of the parties’ Settlement

   Agreements for the Settlements are hereby incorporated as Orders of this Court.

          IT IS HEREBY FURTHER ORDERED that Cotchett, Pitre & McCarthy, L.L.P., Robins

   Kaplan LLP, and Susman Godfrey L.L.P. are appointed Settlement Class Counsel.

          Finally, the Court GRANTS final approval of each of the Settlements.

          IT IS SO ORDERED.


   Dated: September 23, 2020                             s/Sean F. Cox
                                                         Sean F. Cox
                                                         U. S. District Judge




   6
    The Court has previously approved the revised Plan of Allocation of the settlement proceeds and
   now hereby reaffirms that approval.

                                                    21
